

116 HRES 1229 IH: Expressing support for the designation of November 18, 2020, as “National GIS Day”.
U.S. House of Representatives
2020-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1229IN THE HOUSE OF REPRESENTATIVESNovember 19, 2020Mr. Curtis submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONExpressing support for the designation of November 18, 2020, as National GIS Day.Whereas Geographic Information System technology (referred to in this resolution as GIS) embraces new and innovative ways to use, discover, and share geospatial data through online portals and web services;Whereas the management, use, and exchange of geographic information and geospatial data and analysis are essential for operations and decisionmaking in Federal agencies;Whereas GIS facilitates the sharing of geographic data, services, and maps through online portals such as GeoPlatform.gov and other relevant Federal data portals;Whereas GIS helps provide shared and trusted geospatial data, services, and applications for use by—(1)the public;(2)government agencies and partners of government agencies to meet their mission goals; and(3)State, Tribal, county, and municipal governments;Whereas GIS fosters collaboration and partnerships in the advancement of the National Spatial Data Infrastructure (referred to in this resolution as NSDI);Whereas GIS provides a common framework for the Federal Government, State, Tribal, and local governments, non-Federal partners, communities, constituents, professional bodies for standards, data catalogs, partnerships, and tools that make up the NSDI;Whereas GIS is a critical tool used by public health officials at the local, national, and global levels in the surveillance and modeling of, and response to, public health emergencies, including the COVID–19 pandemic;Whereas GIS is used to investigate and address environmental issues, including—(1)wildland fire mitigation and suppression;(2)volcanic activity;(3)coastline degradation; and(4)earthquake impacts and hazards;Whereas GIS is used to locate and prioritize broadband deployment to rural and other underserved Americans;Whereas GIS is an interdisciplinary tool used by students, teachers, researchers, universities, and practitioners in numerous fields and disciplines;Whereas GIS and related geospatial technologies are used in classrooms to engage students in science, technology, engineering, and mathematics (STEM) learning;Whereas GIS fosters competition within the sector of geospatial technologies, which is considered a high-growth industry by the Department of Labor;Whereas Federal agencies rely upon and use the private sector in the United States for the provision of geospatial data and GIS services; andWhereas many Federal agencies, State and local government agencies, nonprofit organizations, schools, libraries, and universities join with others around the world to showcase their GIS mapping and geospatial applications on November 18, 2020: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National GIS Day; and(2)encourages users of GIS technology, educators, students, and innovators to continue to employ GIS to—(A)learn and explore;(B)analyze and address societal, environmental, and other challenges; and(C)drive economic growth for the betterment of the people of the United States and individuals around the world.